DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi (Pub Num 2005/0116112).  Nakanish discloses an electrical wire bundling member (Figs 1-11) for bundling a plurality of wires (Paragraph 2), that has few parts and simple to attach (Paragraph 10), while also holding the wire harness securely (Paragraph 2).  Specifically, with respect to claim 1, Nakanish discloses an electric wire bundling member (Figs 2 & 11) for bundling a plurality of electric wires (located at 2, Fig 11) comprising a bundling main body portion (10 & 20) formed of an elongated resin member (Paragraph 35) that can be deformed so as to surround a bundle of the plurality of electric wires (located at 2), that can be plastically deformed by applying a force that causes deformation so as to exceed an elastic deformation range, and that can maintain the plastic deformation state to the extent that the state in which the  by applying a force that causes deformation so as to exceed an elastic deformation range and that can maintain the plastic deformation state to the extent that the state in which the bundle of electric wires (located at 2, Fig 11) are surrounded can be maintained (Paragraph 13) and an elastic deformation portion (soft material located at 41, 42, 43, 44, & 46) that is provided at a portion (located at 41, 42, 43, 44, & 46), extending along the bundling main body portion (10 & 20), that can come in contact with the bundle of the plurality of electric wires (located at 2) in a state where at least the bundling main body portion (10 & 20) surrounds the bundle (located at 2, Fig 11), wherein the bundling main body portion (10 & 20) and the elastic deformation portion (soft material located at 41, 42, 43, 44, & 46) are in layers such that the bundling main body portion (10 & 20) is provided outside the elastic deformation portion (soft material located at 41, 42, 43, 44, & 46) in a radial direction of the plurality of electric wires (Fig 2),  wherein the bundling main .   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (Pub Num 2005/0116112).  Nakanish discloses an electrical wire bundling member (Figs 1-11) for bundling a plurality of wires (Paragraph 2), that has few parts and simple to attach (Paragraph 10), while also holding the wire harness securely (Paragraph 2), as disclosed above with respect to claim 1.  Specifically, with respect to claim 8, Nakanish discloses that the bundling main body portion (10 & 20) is made of a molded resin material (Paragraph 35) and the elastic deformation portion (soft material located at 41, 42, 43, 44, & 46) may be made of an elastomeric material (Paragraph 46).
However, Nakanish doesn’t specifically disclose the bundling main body portion is made of polycarbonate, and the elastic deformation portion is made of ethylene propylene diene rubber (claim 8).  
	With respect to claim 8, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bundling main body to be made of polycarbonate and the elastic deformation portion being made of ethylene propylene diene rubber, since it known in the art of cables that polycarbonate is commonly utilized as cable housing because of its high impact resistance, durability, UV resistance, and ease of forming by heating and cooling without compromising it’s quality or durability characteristics and that ethylene propylene diene rubber is known and commonly utilized in the art of cables as an interior gasket layer of cable housings because of its cheap cost compared to silicone rubber, flexibility, resiliency, weatherability, waterproof capability, and temperature resistance and has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (Pub Num 2005/0116112) in view of Crounse et al (Pub Num 2017/0114928, herein referred to as Crounse).  Nakanish discloses an electrical wire bundling member (Figs 1-11) for bundling a plurality of wires (Paragraph 2), that has few parts and simple to attach (Paragraph 10), while also holding the wire harness securely (Paragraph 2), as disclosed above with respect to claim 1.  Specifically, with respect to claim 9, Nakanish discloses that the elastic deformation portion (soft material located at 41, 42, 43, 44, & 46) may be made of an elastomeric material (Paragraph 46) having an inner surface (Fig 2).
	However, Nakanish doesn’t specifically disclose a plurality of protruding portions are provided on the inner surface of the elastic deformation portion, each of the plurality of protruding portions includes a semi-cylindrical shape extending in a direction orthogonal to a longitudinal direction of the bundling main body portion (claim 9).
	 Crounse teaches an electric wire bundling member (Figs 1-8) for easily and quickly a bundling a plurality of electric wires (80, Paragraph 2) comprising different dimension or shapes (Paragraph 20), wherein the electrical wires (80) are frictionally contacted and engaged to suitably clamp and anchor the wires (80) in the recesses of the bundling member (Paragraph 80).  Specifically, with respect to claim 9, Crounse teaches an electrical bundling member (Fig 13) comprising a bundling main body portion (10 & 11) formed of an elongated resin member (ie, cross hatching of Fig 2 illustrates a thermoplastic resin) and an elastic deformation portion (15) that is provided at a portion (inside recesses 12 & 13), extending along the bundling main body portion (10 & 11), that can come in contact with the bundle of the plurality of electric wires (80) 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the electrical bundling member of Nakanish to comprise the elastic deformation portion to comprise a plurality of protruding portions configuration as taught by Crounse because Crounse teaches that such a configuration provides an electric wire bundling member (Figs 1-8) for easily and quickly a bundling a plurality of electric wires (80, Paragraph 2) comprising different dimension or shapes (Paragraph 20), wherein the electrical wires (80) are frictionally contacted and engaged to suitably clamp and anchor the wires (80) in the recesses of the bundling member (Paragraph 80) and since it has been held that a change in form cannot sustain patentability where involved is only extended application of obvious attributes from a prior art.  In re Span-Deck Inc. vs. Fab-Con Inc. (CA 8, 1982) 215 USPQ 835.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various electrical wire bundling members.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III